DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 and 20-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
JP 2010-226937 has been reviewed.
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: “A rotary motor/generator comprising: a toroidal magnetic wherein like magnetic poles of magnets forming the first inner magnetic wall and magnets forming the first side magnetic wall are orientated in an opposite direction from the like poles of magnets forming the first outer magnetic wall and magnets forming the first opposing ring magnetic wall, and wherein at least one of the magnetic walls includes a slot configured to receive a support structure.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-15 and 20-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyagawa et al. (US 2020/0343800) teaches an electromagnetic rotating motor system having a disk shaped rotation body with magnetic poles disposed on the circumferential surface and on the side surfaces of overhangs, with smaller bodies disposed within the rotation body.
	Holcomb et al. (US 2019/0393765) an electromagnetic rotating motor system having a rotation body with magnetic poles disposed about it with smaller rotation bodies disposed around it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



RASHAD H. JOHNSON
Examiner
Art Unit 2832

/TULSIDAS C PATEL/                                                                                                                                                                                                        


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832